Cohen v Cohen (2015 NY Slip Op 09244)





Cohen v Cohen


2015 NY Slip Op 09244


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-08741
 (Index No. 202619/11)

[*1]Ilan Cohen, appellant, 
vTamara Cohen, respondent.


Jeffrey S. Schecter & Associates, P.C., Garden City, NY, for appellant.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Lake Success, NY (Michael E. Ratner of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Nassau County (Jeffrey A. Goodstein, J.), dated July 15, 2013. The order, insofar as appealed from, granted the defendant's motion for an award of an interim attorney's fee.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the defendant's motion for an award of an interim attorney's fee (see Domestic Relations Law § 237[a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879; Prichep v Prichep, 52 AD3d 61; cf. Abramson v Gavares, 109 AD3d 849, 851).
The plaintiff's remaining contention is without merit.
DILLON, J.P., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court